 1   XAVIER BECERRA                                       ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                       GLENN A. DANAS, State Bar No. 270317
 2   MONICA N. ANDERSON                                   ROBINS KAPLAN LLP
     Senior Assistant Attorney General                      2049 Century Park East, Suite 3400
 3   ADRIANO HRVATIN                                        Los Angeles, CA 90067-3208
     Supervising Deputy Attorney General                    Telephone: (310) 552-0130
 4   ELISE OWENS THORN, State Bar No. 145931                Fax: (310) 229-5800
     TYLER V. HEATH, State Bar No. 271478                   E-mail: RSilberfeld@RobinsKaplan.com
 5   ROBERT W. HENKELS, State Bar No. 255410              Special Counsel for Defendants
     Deputy Attorneys General
 6    1300 I Street, Suite 125
      P.O. Box 944255
 7    Sacramento, CA 94244-2550
      Telephone: (916) 210-7318
 8    Fax: (916) 324-5205
      E-mail: Elise.Thorn@doj.ca.gov
 9   Attorneys for Defendants
10
                               IN THE UNITED STATES DISTRICT COURT
11
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                         SACRAMENTO DIVISION
13

14

15   RALPH COLEMAN, et al.,                                Case No. 2:90-cv-00520 KJM-DB (PC)
16                                           Plaintiffs, STIPULATION AND ORDER
                                                         APPROVING DESERT INSTITUTIONS
17                  v.                                   TRANSFER POLICY ADDENDUM
18
     GAVIN NEWSOM, et al.,                                 Judge: The Hon. Kimberly J. Mueller
19
                                           Defendants.
20

21         In March 2019, Defendants proposed a policy to expedite the transfer of inmates housed in

22   desert institutions who have a level-of-care change and need to be included in the Mental Health

23   Services Delivery System (MHSDS), and of Coleman class members who are inadvertently

24   transferred to a desert institution.1 The policy shortens the transfer timeframes set forth in the

25   MHSDS Program Guide. The parties met and conferred nearly every month for six months and

26   negotiated the terms of a policy under the direction of the Special Master through the workgroup

27          1
                 The desert institutions are Calipatria State Prison, California City Correctional Facility,
     the California Correctional Center, Centinela State Prison, Chuckawalla Valley State Prison, and
28   Ironwood State Prison.
     [3419376.1]                                          1
                     Stip. and Order re: Desert Institutions Transfer Policy Addendum (2:90-cv-00520 KJM-DB (PC))
 1   process. The final agreed-upon policy, entitled Desert Institutions Expedited Transfer for Mental
 2   Health Services Delivery System Inmates, was submitted as Exhibit A to the parties’ stipulation and

 3   proposed order filed on September 12, 2019. (ECF No. 6279.)

 4             On September 19, 2019, the Special Master’s deputy informed the parties that the Court

 5   required the parties to provide an addendum to the policy submitted on September 12, 2019, defining

 6   the terms “calendar day,” “working day,” and “business day.” The final agreed-upon definitions are

 7   attached as Exhibit A. The definitions will apply to the Desert Institutions Expedited Transfer for

 8   Mental Health Services Delivery System Inmates submitted to the Court on September 12, 2019, once

 9   the Court approves the policy and definitions.

10             The Special Master has reviewed and concurs with this stipulation.

11             IT IS SO STIPULATED
12     Dated: September 20, 2019                                    XAVIER BECERRA
                                                                    Attorney General of California
13                                                                  ADRIANO HRVATIN
                                                                    Supervising Deputy Attorney General
14

15                                                                  Elise Owens Thorn_________
                                                                    ELISE OWENS THORN
16                                                                  Deputy Attorney General
                                                                    Attorneys for Defendants
17
       Dated: September 20, 2019                                    ROSEN BIEN GALVAN & GRUNFELD LLP
18

19
                                                                    Lisa Ells_____________________
20                                                                  LISA ELLS
                                                                    Attorneys for Plaintiffs
21

22

23                                                          * * *
24
                                                         ORDER
25

26                   The court has reviewed the Desert Institutions Expedited Transfer for Mental Health
27   Services Delivery System policy and the addendum of definitions, both of which are appended as
28   [3419376.1]                                             2
                         Stip. and Order re: Desert Institutions Transfer Policy Addendum (2:90-cv-00520 KJM-DB (PC))
 1   Exhibit A to this order, as well as both the stipulation of the parties filed September 12, 2019,
 2   ECF No. 6279, and the stipulation above. The stipulation filed September 12, 2019 includes the
 3   agreement of the parties, with the concurrence of the Special Master, for defendants to file
 4   monthly reports on the transfers of Coleman class members out of the California Department of
 5   Corrections and Rehabilitation (CDCR) desert institutions, and to end on-site monitoring by the
 6   Special Master at those institutions. The stipulation does not remove these institutions or class
 7   members who may be housed there from the jurisdiction of this court. With these observations,
 8   the stipulations filed September 12, 2019, ECF No. 6279, and September 20, 2019, ECF No.
 9   6290, and the policy and addendum attached to this order as Exhibit A are APPROVED.
10             IT IS SO ORDERED.
11   DATED: September 26, 2019.
12

13                                              UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   [3419376.1]                                          3
                      Stip. and Order re: Desert Institutions Transfer Policy Addendum (2:90-cv-00520 KJM-DB (PC))
Exhibit A
State of California                                                              Department of Corrections and Rehabilitation



Memorandum
Date:


To:           Associate Directors, Division of Adult Institutions
              Wardens
              Chief Executive Officers
              Chiefs of Mental Health
              Chief Medical Executives
              Classification and Parole Representatives


Subject:      DESERT INSTITUTIONS EXPEDITED TRANSFER FOR MENTAL HEALTH SERVICES DELIVERY
              SYSTEM INMATES

               The California Department of Corrections and Rehabilitation (CDCR) remains committed to
               ensure timely mental health access for all inmates who are included in the Mental Health
               Services Delivery System (MHSDS).

               It is CDCR policy to not transfer inmates in the MHSDS to the following desert institutions: CAL,
               CAC, CCC, CEN, CVSP and ISP. The purpose of this memorandum is to announce the new
               transfer policy timelines for those inmates housed in desert institutions who have a level of care
               change and are then identified as requiring inclusion in the MHSDS.                      Effective
               December 1, 2019, inmates housed at desert institutions whose mental health level of care
               (LOC) changes to Correctional Clinical Case Management System (CCCMS) or Enhanced
               Outpatient Program (EOP) shall be transferred to a MHSDS designated institution consistent
               with their case factors within 14 calendar days of the LOC change being reflected in the
               Electronic Health Record System (EHRS). This memorandum makes no changes to existing
               Mental Health Crisis Bed transfer timelines.

               14-Day Transfer Process for Desert MHSDS Inmates

               1)   The mental health clinician determines the inmate is appropriate for CCCMS or EOP LOC
                    and updates the LOC in the EHRS. On the same day, the clinician notifies the Classification
                    and Parole Representative (C&PR) or designee of the LOC change.

               2)   Within one business day of notification, the C&PR shall coordinate with the Population
                    Management Unit (PMU) for appropriate transfer placement.

               3)   PMU, in coordination with the institution, will review the case no later than the next
                    working day. All efforts will be made to facilitate transfer to an institution likely to meet
                    the inmate’s case factors which would be appropriate for permanent endorsement. Upon
                    determination of approved placement location, institutional staff shall notify the inmate
                    and facilitate the classification committee.
[3416311.1]
              Associate Directors, Division of Adult Institutions
              Wardens
              Chief Executive Officers
              Chiefs of Mental Health
              Classification and Parole Representatives
              Page 2


              4)   PMU will review the Desert MHSDS LOC Change Report daily to identify inmates with a
                   mental health LOC change pending the transfer process in order to ensure all inmates
                   requiring transfer are identified in Step #2.

              5)   Following committee the C&PR will notify PMU the case is ready for review by a
                   Classification Staff Representative (CSR). If there is casework that needs to be completed
                   the CSR is to endorse the case and the receiving institution will be responsible to complete
                   the casework.

              6)   Upon determination of an appropriate placement, PMU will notify the Statewide
                   Transportation Unit (STU) and add the inmates to an existing bus schedule. It is the
                   expectation that inmates involved in this process shall normally move via the statewide bus
                   schedule. If the inmate cannot be added to an existing bus schedule, STU will notify the
                   sending institution of the need to facilitate a special transport and ensure transfer within
                   the 14-day transfer timeframe requirement.

              7)   Ongoing coordination will occur between the C&PR and PMU to ensure the timely transfers.

              8)   Medical Holds will be addressed in accordance with California Correctional Health Care
                   Services Health Care Department Operations Manual, Chapter 1, Article 2, Section 14,
                   Appendix 1: The Medical Classification Factors, subsection (b)(1). A Temporary Medical
                   Hold is used when a patient requires medically necessary health care services, and it is
                   medically prudent to provide these services at the institutions where the patient is
                   currently housed.
                   If a patient is out to hospital or on a medical hold the transfer timeframe shall be suspended.
                   As soon as possible, but not to exceed 24 hours after a patient on medical hold or who has
                   identified medical issues that raise concern regarding safety for transport is placed in the
                   mental health program, a joint team of medical and mental health clinicians shall discuss
                   which clinical needs, mental health treatment or medical care, take precedence. If the
                   medical condition is deemed more urgent than the mental health treatment need, a
                   medical hold shall be ordered in accordance with current policy if one is not already in
                   place. Mental health staff shall document the discussion in the electronic healthcare record,
                   including the names and positions of those who participated in the discussion, the date and
                   time the discussion occurred, the determination reached, and the specific rationale for the
                   determination. The relative urgency of the medical and mental health needs, as dictated by
                   the patient’s condition, shall be continually monitored by the joint team, and mental health
                   staff shall document in the electronic healthcare record the reasons that the medical need
                   continues to outweigh the mental health need. If resolution of the medical issue delays
                   CDCR’s ability to transfer the patient to the mental health program within the transfer
                   timelines, the patient shall be transferred as expeditiously as possible, and no later than 14
[3416311.1]
              Associate Directors, Division of Adult Institutions
              Wardens
              Chief Executive Officers
              Chiefs of Mental Health
              Classification and Parole Representatives
              Page 3


                  calendar days after the medical hold is lifted. If a medical hold is removed, the provider
                  removing the hold shall contact the referring mental health clinician and document the
                  communication of removal of the medical hold in a progress note.

                  The responsible provider for lifting the medical hold will notify the C&PR to ensure
                  expedited transfer.

              9) The goal is to have the patient be expeditiously housed at an institution that can meet both
                 the medical needs as well as the mental health needs of the patient. The primary care
                 provider (PCP) shall work towards addressing the reason for medical hold to allow for the
                 patient to be transferred to a more appropriate institution that can address both the
                 patient’s medical needs and mental health level of care. The Regional Deputy Medical
                 Executive (DME) and Regional Mental Health Administrator may need to work with their
                 counterparts in another region in an effort to help transfer the care to the institution that
                 can meet both the medical and mental health needs of the patients.

                  If there is disagreement between the PCP and the mental health clinician regarding the
                  patient’s most urgent treatment needs, the parties shall immediately elevate their concerns
                  and recommendations to the Chief Medical Executive (CME) and the Chief of Mental Health
                  (CMH), or their designee's. The CME and CMH shall review the totality of the case and
                  make a determination on the priority treatment needs with the final decision being
                  transmitted to the PCP and mental health clinician no later than 24 hours after escalation of
                  concerns. The primary MH Clinician shall ensure this decision is documented in the EHRS
                  and communicated to necessary stakeholders.

                  Should the CME and CMH be unable to come to resolution on the primary treatment needs
                  of the patient, they shall elevate the recommendations for final decision to the appropriate
                  Regional DME and Regional Mental Health Administrator (s), or their designees. The
                  Regional DME and Regional Mental Health Administrator, or designee, shall make a
                  determination within 24 hours and ensure the decision is documented in the EHRS and that
                  the CME and CMH are notified. The CME and CMH will make all necessary notifications to
                  ensure the appropriate treatment needs of the patient are being met.

              10) Transfers will be consistent with California Code of Regulations, Title 15, Section 3379(d)(1)
                  The sending institution shall, prior to any medical or psychiatric transfer, determine
                  whether the inmate has enemies or might be in danger at the receiving facility, and shall:
                  (A) Inform staff of the receiving facility by telephone prior to the transfer regarding any
                  precautions needed to protect the inmate. (B) Make an alternate institutional transfer
                  arrangement which will not jeopardize the inmate. This requirement shall not delay a
                  transfer past the timeframes in this memorandum.
[3416311.1]
                Associate Directors, Division of Adult Institutions
                Wardens
                Chief Executive Officers
                Chiefs of Mental Health
                Classification and Parole Representatives
                Page 4


                11) Any inmate-patient within the MHSDS inadvertently transferred to a desert institution shall
                    be transferred out to an appropriate placement within 72 hours.
              In-Service Training Managers shall ensure all Licensed Clinical Social Workers, Psychologists,
              Correctional Counselors, C&PRs/Assistant C&PRs, Captains, and Associate Wardens receive
              On-the-Job Training on this expectation, using BET Code 11059945 (“Desert Institutions Expedited
              Transfer for MHSDS Inmates – OJT”), within 30 days from the date of this memorandum.
              Wardens shall ensure staff training is completed and submit a proof of practice memorandum,
              along with a copy of their updated local operating procedure, to their respective mission’s
              Associate Director.

              If you have any questions, please contact Dawn Lorey, Associate Warden, Mental Health
              Compliance Team, at (916) 323-2450, or Dennis Halverson, Chief, Population Management Unit, at
              (916) 324-7812.




              CONNIE GIPSON                                           R. STEVEN THARRATT, MD, MPVM, FACP
              Director                                                Director, Health Care Operations
              Division of Adult Institutions                          Statewide Chief Medical Executive

              cc:    Jennifer Barretto                                Eureka Daye
                     Kelly Mitchell                                   Brittany Brizendine
                     Dawn Lorey                                       Laura Ceballos
                     Dennis Halverson                                 Angela Ponciano
                     John Herrera                                     Michael Golding
                     Brian Moak                                       Regional Deputy Medical Executives
                                                                      Regional Healthcare Executives
                                                                      Regional Mental Health Administrators
                                                                      Chief Physicians & Surgeons




[3416311.1]
Addendum to Desert Institutions Expedited Transfer for Mental Health Services Delivery System
Inmates

For purposes of this policy, the following definitions apply:

Calendar Day – a consecutive 24-hour day running from midnight to midnight; all days in a month,
including weekends and holidays. When not otherwise modified, the word “day” as used in this policy
means calendar day.

Business Day – any day Monday through Friday, excluding state holidays, between the hours of 8:00
a.m. and 5:00 p.m. Business day and working day are used interchangeably.
